DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/236,824 filed on 08/15/2016, which is now PAT 10149675, which is a CON of 14/306,299 filed on 06/17/2014, which is now PAT 9421012, which is a DIV of 12/609,448 filed on 10/30/2009, which is now PAT 8790369, which claims the benefit of PRO 61/228,396 filed on 07/24/2009 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Farmer on 03/19/2021.

The application has been amended as follows: 
In claim 1, line 21, replaced “the groove extending” with “each groove extending”.
In claim 1, line 24, added “device comprises” after “the delivery”.
Allowable Subject Matter
Claims 1-6, 10-14 and 16 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, an apparatus comprises first and second fixation members each having first and second surfaces having through openings defined between the surfaces and first and second grooves on the first and second surfaces respectively, a delivery device with longitudinal slot and opposing longitudinal edges along the slot engaging with the respective grooves in the first and second fixation members.
The closest prior art US 2004/0002734 to Fallin et al. discloses soft tissue repair system comprises first and second fixation members having through openings and grooves but fails to disclose the first fixation member having openings defined by the first and second surfaces wherein the first and second surfaces having grooves that engage with the longitudinal edges along a longitudinal slot of the delivery cannula device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771